Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the trial court. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Motion by appellant for an enlargement of time to perfect appeal granted; time enlarged to the April Term, beginning March 27, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.